IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION ONE



STATE OF WASHINGTON,                             No. 74325-2-1


                      Respondent,

                 v.



WENDELL LYNN SEPEDA,                             UNPUBLISHED OPINION


                      Appellant.                 FILED:       SEP l 9 2016

       Per Curiam. Wendell Lynn Sepeda appeals from the sentence imposed

following his conviction for animal cruelty in the second degree. We accept the State

of Washington's concession that the trial court erred in imposing the $100 crime lab

fee and in imposing discretionary Legal Financial Obligations (LFOs) without

considering Sepeda's current and future ability to pay as required by RCW

10.1.160(3).

      Accordingly, we remand with directions to vacate the crime lab fee. In

addition, on remand the trial court shall reconsider the imposition of discretionary

LFOs after conducting on the record an individualized inquiry into Sepeda's current

and future ability to pay consistent with the requirements of State v. Blazina. 182
Wash. 2d 827, 344 P.3d 680 (2015).

       Remanded for proceedings consistent with this opinion.

                                                 For the court:
                                                                                       r^a               i. ?
                                                                                       <=>        GO c-;
                                                                                       C7-v
                                                                                                 ^7; c:
                                                                                      CO
                                                                                                rn
                                                                                      m
                                                                                      ..._,
                                                                                                of-;
                                                                                      —.




                                                                                      U3       ~~~ ^„t "
                                                                                               "^ __':;;



""T^c/cey/ ^
                                                                                   3r»         CO-',- '
                                                                                   -~-.
                                                                                               -.-.., --;. .



                                                                                   V?           5 is*
                                                                                  •tr-        • ' '•, """ b
                                                                                  CD